Citation Nr: 1615927	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  14-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent from April 12, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date (EED) prior to April 12, 2012, for the grant of 70 percent for PTSD.
 
3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that continued a 50 percent rating for the service-connected PTSD.

In an April 2014 rating decision, the RO granted a 70 percent rating for PTSD, effective April 12, 2012.  The Veteran continued his appeal for a higher rating. 

The Board notes that in a May 2015 supplemental statement of the case, the RO addressed entitlement to an EED prior to April 12, 2012, for the grant of 70 percent for PTSD.  The Veteran, however, has not been provided a statement of the case (SOC) concerning this claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, this issue must be remanded.

Additionally, the issue of entitlement to a TDIU as a result of service-connected PTSD has been raised by the record.  A TDIU claim, expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the issue of entitlement to a TDIU is properly on appeal and will be addressed in the decision herein below.

The Board notes the Veteran was formerly represented by a private attorney and the Veterans of Foreign Wars of the United States (VFW).  In statements received in June and October 2015, the attorney and VFW (respectively) withdrew their representation of the Veteran.  The Board sought clarification of representation from the Veteran in February 2016.  38 C.F.R. § 14.631(c) (2015).  The Veteran did not appoint a new representative.  As such, the Board acknowledges that the Veteran is currently unrepresented.

This case was processed using the Veterans Benefit Management System (VBMS) and "Virtual VA".  These electronic records were reviewed in connection with the decision below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before issues on appeal are adjudicated.

At the outset, as already alluded to above, a remand is required for issuance of an SOC on the issue of entitlement to an EED prior to April 12, 2012, for the grant of 70 percent for PTSD as no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.31 (In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case). As the Veteran, through his then-representative filed documentation in June 2014, which constitutes a notice of disagreement with the effective date assigned to the increased rating in the April 2014 rating decision, a SOC must be issued.

Moreover, the Veteran was afforded a VA examination in February 2015 in which he reported quitting his last job at a car lot so that he "wouldn't get into an argument."  Prior to the February 2015 examination, the Veteran was afforded a VA examination in June 2013 in which he noted that he had not worked since his last evaluation, other than a temporary job at a car lot that lasted only 30 days.  

The Board notes that it is unclear when this employment occurred and whether it was substantially gainful employment.

In the Veteran's June 2015 application for a TDIU, he stated that he was unable to work due to his PTSD.  He reported that he last worked full-time/became too disabled to work in June 1984.  He stated that he worked as a truck driver in 1979 and was a day laborer in June 1984.  

Based on the foregoing information regarding the Veteran's history of employment, the Board finds that remand is required as it is unclear as to the extent of the employment since 1984, to include any work at a car lot, and whether any such employment was gainful.  Thus, clarification as to the Veteran's employment history during this period should be sought upon remand.

Finally, the Board finds that the issue of entitlement to a disability rating in excess of 70 percent from April 12, 2012, for PTSD is inextricable intertwined with the other issue being remanded herein and, thus, it must be remanded for contemporaneous consideration.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his employment history and earnings for the entire period from April 2011 through the present, to include the history and earnings for the job he performed on a car lot as outlined above.  All efforts to obtain such information must be included in the file.

2.  Obtain any outstanding VA treatment records.

3.  Once the above action has been completed, the AOJ should take any additional development action deemed warranted and then re-adjudicate the issues of (a) entitlement to a disability rating in excess of 70 percent from April 12, 2012, for PTSD and (b) entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

4.  Issue an SOC to the Veteran, addressing the issue of entitlement to an EED prior to April 12, 2012, for the grant of 70 percent for PTSD.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




